Citation Nr: 1016155	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-12 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD) from August 
15, 2003 to March 22, 2007.

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD from March 23, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to 
March 1967.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which granted service connection for PTSD and rated it 50 
disabling, effective August 15, 2003, and denied service 
connection for hypertension, hearing loss, and tinnitus.  The 
Veteran timely filed a Notice of Disagreement (NOD) with 
respect to all issues in October 2005.  The RO provided a 
Statement of the Case (SOC) in January 2007.  In March 2007, 
the Veteran submitted a letter from the his treating 
psychologist at the VA.  The RO construed this statement as a 
timely appeal in lieu of a Form 9 with respect to the PTSD 
issue.  The Board agrees.  The Veteran has not perfected the 
hypertension, hearing loss, or tinnitus claims, and thus 
those claims are not part of the current appeal.  See 38 
C.F.R. § 20.200 (appeal before Board consists of timely filed 
notice of disagreement in writing and, after the issuance of 
a statement of the case, a substantive appeal).  

Because the Board has assigned a "staged" rating to the 
Veteran's service-connected PTSD, the issue has been 
recharacterized.

The Veteran did not request a hearing on this matter.


FINDINGS OF FACT

1.  From August 15, 2003 to March 22, 2007, the Veteran's 
PTSD symptoms were manifested by chronic sleep impairment, 
nightmares, irritability, anger outbursts, constant anxiety, 
impaired insight, an occasional decrease in work efficiency, 
and a GAF score of 57.

2.  From March 23, 2007, the Veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in most areas, including work, family relations, 
and mood due to such symptoms as flashbacks, constant 
anxiety, frequent panic attacks, hypervigilance, anger, 
unprovoked irritability, an exaggerated startle response, 
suicidal ideations, social isolation, nightmares, and a GAF 
score range of 42 to 48; three VA psychiatrists/psychologists 
have, since March 23, 2007, concluded that the manifestations 
of the Veteran's PTSD precludes gainful employment of any 
kind.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD from August 15, 2003 to March 22, 2007 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for an evaluation of 100 percent for PTSD 
from March 23, 2007 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

This appeal arises from the Veteran's disagreement with the 
initial assignment of an evaluation following the grant of 
service connection for PTSD.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  No additional 
discussion of the duty to notify is therefore required.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice he was supplied.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is  
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained all available VA treatment records and provided VA 
examinations.  The appellant has submitted a private 
psychosocial assessment and employability evaluation.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the appellant's claim 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the PTSD claim at this time. 

II.  Analysis

In October 2003, the Veteran underwent an initial screening 
for mental health treatment.  He complained of intrusive 
thoughts and a sleep disturbance.  He had many guns at home 
and slept with a gun under his pillow.  He had been married 
four times and had held over 20 jobs since returning from 
Vietnam.  The diagnosis was PTSD, chronic and severe.

A December 2003 QTC psychiatric examination report indicates 
that the Veteran lived with his two children.  He complained 
of nightmares, a sleep disturbance, constant anxiety, and an 
exaggerated startle response.  He reportedly had owned a 
paint store for 17 years, but was about to sell "because he 
cannot take it anymore."  He did not like to be with people 
and became very irritable and agitated when customers asked 
questions.  His daily schedule consisted of waking up at 7 
a.m., getting his children off to school, going to work at 9 
a.m., sitting in the park at noon, and then going back to 
work.  At that time, the Veteran's employee left and he took 
over.  He denied any hallucinations, suicidal or homicidal 
thoughts, flashbacks, or anxiety attacks.  The Veteran 
indicated that he had a few friends, but no close friends.  
All four of his marriages had ended because "he could not 
get along with them."  Upon examination, his speech was 
coherent and relevant.  His mood was depressed and his affect 
was appropriate.  His thought process was goal oriented and 
logical.  He was shabbily dressed.  His short- and long-term 
memory appeared to be intact.  His concentration was adequate 
but his insight was impaired.  The Axis I diagnosis was PTSD, 
chronic and recurrent.  The examiner noted that the Veteran 
had a problem with intimate relationships and substance 
abuse.  He was not able to hold employment and had difficulty 
establishing relationships.

A December 2006 VA treatment record indicated that the 
Veteran had run a paint store for 21 years, but that he was 
"increasingly unable to perform" and was considering 
selling the business to his manager.  He had a girlfriend and 
lived alone.

A March 2007 statement from the Veteran contains the 
following statement:

 I have responsibilities, as we all do, and I have 
to dig deep to find the barest reserve of energy to 
cope with them, let alone do what's necessary to 
take care of things.  After a lifetime of losing or 
throwing away job after job and marriage after 
marriage, I did have a short period where I tried 
to maintain a business.  I have now been passively 
employed 4-5 years and have turned over all the 
every-day duties of running the paint store to [].  
As I am writing this, I am in the process of 
selling the store.

A March 2007 letter from Dr. E.T.C., the Veteran's treating 
psychologist at the VA.  The doctor indicated that the 
Veteran suffered from flashbacks, nightmares, irritability, 
social withdrawal, sleep disturbance, hypervigilance, and 
impaired coping.  He was depressed and had thoughts of death 
without suicidal ideation.  Although he had run a paint store 
for several years, he was in the process of selling the 
business.  The Veteran indicated he had not been able to go 
in on a regular basis for four years.  Dr. E.T.C. provided a 
GAF score of 45.  He opined that the Veteran was not 
employable, and that his symptoms "preclude his effectively 
working with others or maintaining gainful employment."  The 
doctor determined that a 70-100  percent rating was more 
appropriate.

A February 2008 letter from Dr. E.M., the Veteran's treating 
psychiatrist at the VA.  The doctor indicated that the 
Veteran suffered from intrusive thoughts, nightmares, 
generalized anxiety disorder, severe panic attacks, and 
severe anger outbursts.  Dr. E.M. provided a GAF score of 48.  
He opined that the Veteran's symptoms precluded his 
effectively working with others or maintaining gainful 
employment.  He further determined that the Veteran was 
"unable to maintain attention and concentration to even 
carry out simple job instructions due to the marked 
impairment in his cognitive function resulting from PTSD and 
the comorbid symptoms of depression and anxiety."

A July 2008 VA PTSD examination report indicates that the 
Veteran complained of depression, irritability, sleep 
disturbance, intrusive thoughts, crying spells, exaggerated 
startle response, hypervigilance, anger outbursts, and 
flashbacks.  He felt panicky and anxious two to three times a 
week.  He had a girlfriend - they had tried living together, 
but he "started having a problem" due to his irritability 
and anxiety, so now he lived alone.  He and a partner had run 
a paint store since 1986, but he no longer had that partner.  
Upon examination, the Veteran was casually dressed and 
slightly restless.  His mood was depressed and his affect was 
intense.  He denied any delusions or hallucinations.  He had 
passive thoughts of suicide, but no plan and had never 
attempted suicide.  He was alert and fully oriented.  The 
Veteran complained of difficulty in concentration while at 
work, often forgetting "what he is supposed to do."  His 
insight and judgment were fair.  The Axis I diagnosis was 
PTSD.  The examiner provided a GAF score of 46.  The examiner 
noted that the Veteran had been isolating himself and did not 
socialize with others.  He had been having more anxiety and 
panic attacks.  The examiner opined that the Veteran was 
industrially impaired.

A February 2009 letter from Dr. R.S., the Veteran's treating 
psychologist at the VA, noted that the intensity of the 
Veteran's symptoms had increased.  He classified their first 
session together as "a crisis intervention."  The Veteran 
was distraught and had great difficulty sleeping.  He 
complained of nightmares, intrusive thoughts, hyperarousal, 
difficulty concentrating, anger, irritable outbursts, and 
extensive avoidance.  He had difficulty spending time around 
people.  He had recently closed his paint store.  Dr. R.S. 
provided a GAF score of 42.  He opined that the Veteran's 
serious symptoms and impairment across multiple areas of 
functioning  "preclude his effectively working with others 
or maintaining gainful employment."

A February 2009 letter from Dr. E.M. is similar to his 
February 2008 letter.  He  indicated that the Veteran was 
suffering from generalized anxiety disorder and severe panic 
attacks triggered by any activities and severe outbursts of 
anger.  He opined that the Veteran's PTSD caused "a severe 
impairment in his occupational, social and other important 
areas of functioning in his daily life activities."

A February 2009 psychosocial assessment and employability 
evaluation by a private doctor was received.  The doctor 
reviewed the claim file and determined that the Veteran's 
PTSD symptoms caused severe social, personal, and 
occupational impairment.  She provided a GAF score of 42.  
She indicated that the Veteran was experiencing severe 
symptoms, including suicidal ideation with four suicide 
attempts.  She opined that based on the Veteran's education, 
training, work history, and current level of symptoms, "he 
is not a viable rehabilitation candidate, nor is he capable 
of sustaining substantial gainful work activity."

The RO granted service connection for PTSD in May 2005 and 
assigned a 50 percent rating, effective August 15, 2003.  The 
Veteran has indicated that his symptoms are more severe than 
represented by the ratings assigned.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, which evaluates PTSD under the general 
criteria for a chronic adjustment disorder.  38 C.F.R. § 
4.130.

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 51-60 involves 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

a.  Evaluation from August 15, 2003 to March 22, 2007

The evidence during this time period more closely 
approximates the criteria for a 50 percent rating for PTSD.  
The Veteran had irritability, anger, sleeping problems, 
heightened arousal, and hypervigilance.  While he reportedly 
had occasional decrease in work efficiency, he owned his own 
business and was working during this period.  He was able to 
function on a daily basis with no difficulty.

There is no evidence that the Veteran's PTSD impaired his 
performance of routine activities, his speech, his ability to 
function independently, his ability to control his impulses, 
resulted in spatial disorientation, or caused him to neglect 
his personal hygiene. The evidence of record does not 
indicate that the Veteran was unable to establish or maintain 
effective relationships, which is a symptom of the severity 
noted for a 70 percent rating, as the Veteran lived with his 
children, had a girlfriend, and had some friendships.  

The preponderance of the evidence is against the claim for 
entitlement to an evaluation greater than 50 percent for PTSD 
from August 15, 2003 to March 22, 2007; there is no doubt to 
be resolved; and an evaluation greater than 50 percent for 
PTSD during this time period is not warranted.

b.  Evaluation from March 23, 2007

A marked worsening of PTSD symptoms is shown as of March 23, 
2007.  A GAF score of 45 denotes a substantial decrease in 
the Veteran's functional capacity from December 2003.  His 
PTSD symptoms include flashbacks, hypervigilance, an 
exaggerated startle response, continuous irritability, 
frequent panic attacks, and sleep difficulties, including 
nightmares.  In addition, the evidence indicates that he has 
a mood disturbance in the form of depression as well as 
concentration difficulty.  Records from the Veteran's 
treating psychologist and psychiatrist reflect increasing 
problems dealing with the stresses of his work environment.  
GAF scores reached a low of 42 in February 2009.  

The medical evidence of record, including examination reports 
by three VA medical professionals, establishes that the 
Veteran has been unable to follow a substantially gainful 
occupation as a result of his service-connected PTSD since 
March 23, 2007.  There is no evidence to the contrary.

In a March 2007 letter, Dr. E.C. indicates that the Veteran 
had not been able to go to work on a regular basis for four 
years and was going to sell the paint store.  The doctor 
opined that the Veteran "is clearly not currently employable 
and is not likely to become employable in the next 12 months 
secondary to the symptoms of PTSD."  He provided a GAF score 
of 45.  

The Veteran's treating psychologist, Dr. R.S., and his 
treating psychiatrist, Dr. E.M., have also submitted letters 
stating that the Veteran is disabled and/or unemployable.  
February 2008 and February 2009 letters signed by Dr. E.M. 
note that the Veteran is currently under his professional 
care and suffers from PTSD, and that the Veteran's symptoms 
"preclude his effectively working with others or maintaining 
a gainful employment."  He explained that the Veteran "is 
unable to maintain attention and concentration to even carry 
out simple job instructions due to the marked impairment in 
his cognitive function resulting from PTSD and the comorbid 
symptoms of depression and anxiety."  The Veteran's GAF 
scores were 48 in February 2008 and 42 in February 2009.  A 
July 2008 VA psychiatric examination report notes that the 
Veteran had owned a paint store since 1986, and that he still 
owned the paint store but no longer had a partner.  The Axis 
I diagnosis was PTSD.  The doctor determined that the Veteran 
was "industrially impaired."  The Veteran's GAF score was 
46.  A February 2009 letter from Dr. R.S. opines that the 
Veteran is disabled by the symptoms of his PTSD.  
Specifically, he stated that the Veteran is "not currently 
employable and is not likely to become employable in the next 
12 months."  The Veteran's GAF score was 42.

Given the multiple statements by VA medical professionals 
that the Veteran is disabled, unemployable, has recently sold 
his business, and has GAF scores that place in him the 
category of having serious impairment in social, occupational 
or school functioning (e.g., unable to keep a job), the 
medical evidence shows that the Veteran has been unemployable 
due to his service-connected PTSD since February 29, 2008.  
Accordingly, a 100 percent rating from March 23, 2007, is 
warranted.












ORDER

An initial evaluation greater than 50 percent for PTSD from 
August 15, 2003 to March 22, 2007 is denied.

An initial evaluation of 100 percent for PTSD from March 23, 
2007, is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


